Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about March 19, 2013, which, inter alla, granted defendant’s motion to renew and reargue plaintiff’s motion for summary judgment, and, upon renewal/reargument, denied plaintiffs motion, unanimously affirmed, without costs.
The motion court properly reconsidered its decision because there are issues of fact whether plaintiff seeks to recover a “finder’s/broker’s fee” for services rendered in connection with the purchase of real property, although he did not have a broker’s license when he rendered the services (see Real Property Law § 442-d). That defendant signed a promissory note and a letter agreement (setting forth essentially the same promise as in the promissory note) would not render plaintiffs action proper (see Levinson v Genesse Assoc., 172 AD2d 400 [1st Dept 1991]; Sorice v Du Bois, 25 AD2d 521 [1st Dept 1966]; Futersak v Perl, 84 AD3d 1309 [2d Dept 2011], lv denied 18 NY3d 943 [2012]). Nor does the general release signed by defendant entitle plaintiff to summary judgment. It is plaintiff who may not bring or maintain this action if the money sought or any portion thereof is for a finder’s or broker’s fee and he did not have a broker’s or salesman’s license (see Real Property Law § 442-d). Concur — Friedman, J.B, Renwick, Moskowitz, Richter and Feinman, JJ.